Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                       December 5, 2017




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 In re the Matter of the                                           No. 50461-8-II
 Personal Restraint Petition of

 ANTHONY FLOYD JOHNSON


                                                             UNPUBLISHED OPINION



       SUTTON, J. — Anthony Johnson seeks relief from personal restraint resulting from his

2013 plea of guilty to second degree assault (count I), second degree burglary (count II), unlawful

possession of methamphetamine with intent to deliver (count III), and first degree unlawful

possession of a firearm (count IV). The trial court imposed the following concurrent terms of

confinement: 84 months on count I, 68 months on count II, 116 months on count III, and 116

months on count IV. It also imposed the following terms of community custody: 18 months on

count I and 12 months on count III. He now argues that the combination of his 18-month term of

community custody and his 116-month term of confinement exceeds the statutory maximum

punishment for his crimes, which is 120 months, such that his judgment and sentence violates

RCW 9.94A.505(5). The State responds that because the 18-month term of community custody

was imposed as to count I, where the trial court imposed only an 84-month term of confinement,

the combination of the term of community custody and the term of confinement does not exceed
No. 50461-8-II


the statutory maximum punishment for that count. But because of the concurrent nature of

Johnson’s sentences, he would not begin serving his 18-month term of community custody until

released from his 116-month term of confinement and so might serve a punishment greater than

the 120-month statutory maximum punishment. And as to count III, the combination of his 12-

month term of community custody and his 116-month term of confinement exceeds the 120-month

statutory maximum punishment for that count.

        Johnson’s judgment and sentence is facially invalid, exempting it from RCW

10.73.090(1)’s one-year time bar on petitions. We remand Johnson’s judgment and sentence to

the trial court for correction by reducing his terms of community custody to four months under

RCW 9.94A.701(9).

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    SUTTON, J.
 We concur:



 JOHANSON, J.




 MAXA, A.C.J.




                                                2